

116 HR 4599 IH: The Southern Border Communities Relief Act of 2019
U.S. House of Representatives
2019-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4599IN THE HOUSE OF REPRESENTATIVESOctober 1, 2019Ms. Torres Small of New Mexico (for herself, Ms. Roybal-Allard, Mr. Luján, Mr. Vargas, Mrs. Kirkpatrick, Ms. Escobar, Mr. Gonzalez of Texas, Mr. Grijalva, Ms. Haaland, Mr. Peters, and Mr. Crow) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide resources for jurisdictions and organizations that have experienced a significant influx of migrant aliens, and for other purposes. 
1.Short titleThis Act may be cited as the The Southern Border Communities Relief Act of 2019. 2.Funding for humanitarian relief at the border (a)Authorization of appropriationsThere is authorized to be appropriated for the emergency food and shelter program under title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), for use only under subsection (b) of this section, $60,000,000 for each of fiscal years 2021, 2022, and 2023. 
(b)UseAny amounts made available pursuant to subsection (a)— (1)shall be used only for providing assistance to aliens released from the custody of the Department of Homeland Security; 
(2)notwithstanding sections 315 and 316(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11345, 11346(b)), shall be disbursed by the Emergency Food and Shelter Program National Board not later than 60 days after the date on which such amounts become available; (3)shall be distributed by the Emergency Food and Shelter Program National Board only to jurisdictions or local recipient organizations serving communities that have experienced a significant influx of such aliens;  
(4)may be used to reimburse such jurisdictions or local recipient organizations for costs incurred in providing services to such aliens on or after July 1, 2019; and (5)shall be distributed by the Emergency Food and Shelter Program National Board in accordance with the findings in the report described in subsection (d). 
(c)Congressional notificationNot later than 24 hours after the publication of a notice of funding opportunity for amounts made available pursuant to subsection (a), the Administrator of the Federal Emergency Management Agency shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate of such publication. (d)ReportingNot later than 30 days after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report regarding the disbursement under the Emergency Food and Shelter Program of amounts appropriated by Public Law 116–26. Such report shall include— 
(1)an examination of whether projected costs and administrative costs, such as costs related to staffing, transportation, and applying for Federal funding, should be included in primary reimbursement eligibility for future disbursements; (2)an analysis of whether jurisdictions and local recipient organizations were reimbursed to the greatest extent practicable; 
(3)identification of challenges jurisdictions and local recipient organizations faced during the application process; and (4)recommendations on how to improve the reimbursement process to maximize full compensation. 
3.Notice to appear; own recognizance release protocol 
(a)In generalThe release of an alien that the Commissioner of U.S. Customs and Border Protection determines to release on that alien’s own recognizance and the issuance of a notice to appear to that alien shall be governed by a standard protocol, which the Secretary of Homeland Security, acting through the Commissioner of U.S. Customs and Border Protection, shall develop not later than 30 days after the date of enactment of this Act. The protocol shall include requirements for, to the greatest extent practicable and without delaying releases— (1)coordination with local nongovernmental organizations and units of local government on a release date and time; 
(2)the provision of a pre-release notice to nongovernmental organizations and units of local government not less than 8 hours before release; (3)releasing individuals in locations with robust nongovernmental organization networks, as determined by the Commissioner of U.S. Customs and Border Protection, in consultation with the Chief Patrol Agent of the respective U.S. Border Patrol sector, provided that other appropriate factors such as proximity and reasonable distribution of released individuals are also considered; 
(4)releasing individuals at facilities operated by nongovernmental organizations or units of local government; (5)the provision to organizations or units of local government to which individuals were released of documentation describing the date of the release, the number of individuals released, and other relevant information; 
(6)ensuring that individuals are released with any valid documentation with which they entered the United States; and (7)ensuring that notices to appear contain complete and accurate information, including— 
(A)a clear date and time for an immigration court hearing; (B)requirements needed to travel to the individuals’ stated destination; and 
(C)contact information, including an address to which individuals can receive notices regarding updates to immigration proceedings. (b)ImplementationNot later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security, acting through the Commissioner of U.S. Customs and Border Protection, shall implement the standard protocol developed under subsection (a).  
(c)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section.  